Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kubota et al (US 2019/0192973 A1) generally discloses a computer game which uses virtual trading cards.
Regarding claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
transition to a provision screen on which a procedure for provision of the first game element is performed, when a predetermined operation is performed on the first game element displayed in the second display mode; and acquire, in response to execution of a predetermined procedure on the provision screen, the first game element displayed in the second display mode, the first game element displayed in the second display mode with a predetermined probability, or a group of a plurality of the first game elements comprising the first game element displayed in the second display mode with a predetermined probability  

Regarding claim 16, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
transition to a provision screen on which a procedure for provision of the first game element is performed, when a predetermined operation is performed on the first game element displayed in the second display mode; set a second game element comprising character information that is variable in accordance with a progress of a game, and is able to use the first game element; acquire first game element information that is information about the first game element displayed in the second display mode and selected by the player, and corresponds to the character information about the second game element; and provide the first game element information  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715